Citation Nr: 1821174	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-35 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depressive disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from August 1960 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2018, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  

The claims file is in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability.  He presented testimony in January 2018 that his stressor was that he drove a tank while stationed in Germany during the Berlin crisis, that once a month or so his unit came under alert and they were moved up to the front, that they did not know whether or not they would be crossing the border at the front, and that sometimes they would be at the front for three or four hours or longer.

In April 2012, the RO requested verification of the Veteran's stressor of being at the front in Berlin from United States Army and Joint Service Records Research Center (JSRRC).  In response, JSRRC reported that the U.S. Army historical records that were available were researched, but they were unable to document the incident described by the Veteran pertaining to his unit, Troop F, 2nd Squadron, 3rd Armored Cavalry being in Berlin, Germany during the Berlin Crisis.  JSRRC also noted that the U.S. Army Center for Military History located at Fort Lesley N McNair, Washington D.C., indicated that Troop F, 2nd Squadron, 3rd Armored Cavalry left the U.S. in November 1961 for Germany and the February 1962 Station List indicated the Unit was located in Kaiserslautern, Germany, and that there was no information provided to indicate that the Veteran's unit was sent to Berlin, Germany.  JSSRC noted that the Veteran's military records and Morning Reports should indicate if his unit was in Berlin, Germany.

Although the file includes service personnel records, it does not appear that any Morning Reports have been requested.  Therefore, the Board finds that a remand is necessary in order to request any relevant Morning Reports from the National Personnel Records Center (NPRC), or other appropriate agency.

In addition, the Board finds that the Veteran should be provided an opportunity to report for a VA psychiatric examination to determine the etiology of any current psychiatric disorder.  An etiology opinion is "necessary" under 38 U.S.C. § 5103A(d) (2012) when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or in service or has a disease or symptoms of a disease within a specified period, (3) there is an indication the current disability or symptoms may be associated with service, and (4) there is not sufficient medical evidence to make a decision.  See 38 U.S.C. § 5103A(c)(4).  

In this case, the Veteran's service treatment records indicate that in April 1961, the Veteran reported to the dispensary with complaints that his stomach felt sore, that he felt weak and nervous, and had been having epigastric pains for more than a week.  On physical examination, the Veteran demonstrated epigastric tenderness.  VA treatment records indicate that in February 1987, the Veteran reported that he had been nervous all of his life, that he was under the care of Dr. Faheem, and that he had been diagnosed as having irritable bowel syndrome.  Private medical treatment records include records from Dr. Faheem beginning in December 1984 and diagnoses of major affective illness (depression), generalized anxiety disorder, and irritable bowel syndrome.  As such, the record includes evidence of complaints of nervousness during service, current psychiatric diagnoses, and the Veteran's own report that he has had nervousness all of his life.     
  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should attempt to obtain any relevant morning reports, unit histories, and other information relating to the Veteran's unit being at the front in Berlin, Germany.  Records of any medical treatment since service should also be obtained to the extent not on file.  All attempts to obtain records should be documented in the claims folder.

2.  After the above has been accomplished, but whether or not records are obtained, a VA mental health professional, preferably a psychiatrist or clinical psychologist, should be provided access to Virtual VA and VBMS for an etiology opinion; and the examiner must specify in the report that these records have been reviewed.  

The examiner should identify all chronic psychiatric and for each disorder, the examiner should provide an opinion as to whether it is at least as likely as not such disorder is related in any way to the Veteran's active duty service to include symptoms documented during such service.  

All pertinent symptomatology and findings should be reported in detail.  The examiner should provide a complete rationale for any opinion provided.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




